Order, Supreme Court, New York County (Lorraine Miller, J.), entered on or about *183October 23, 1995, which, in an action to recover loans that defendant claims were forgiven, denied plaintiffs motion for the production of defendant’s income tax returns, unanimously affirmed, without costs.
We agree with the IAS Court that, at this stage of the proceedings, plaintiff has failed to overcome the presumptive right of confidentiality accorded tax returns with a " 'strong showing of overriding necessity’ ” (Editel, N Y. v Liberty Studios, 162 AD2d 345, 346), including what the returns might prove and inability to obtain the information from any alternative source (Consentino v Schwartz, 155 AD2d 640, 641). Concur—Milonas, J. P., Wallach, Kupferman, Ross and Williams, JJ.